Citation Nr: 0842275	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1985 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The issues of entitlement to service connection for headaches 
and entitlement to service connection for bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the evidence of 
record is at least in equipoise as to whether the veteran's 
tinnitus is attributable to in-service acoustic trauma.   


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that he has tinnitus which began during 
his military service and has continued since that time.  He 
argues that his tinnitus is related to exposure to loud 
noises on the flight deck.  The veteran's DD 214 reflects 
that he served in the United States Navy.  His service 
records show that he was in a hearing conservation program 
because of duty on a flight deck, and that he was issued ear 
plugs.  Although service medical records are negative for any 
complaints, findings, or treatment tinnitus during service, 
the veteran is competent to report first experiencing ringing 
in his ears both during and ever since service, as this 
condition is capable of lay observation.  Additionally, his 
exposure to acoustic trauma is consistent with the evidence 
contained in the file, and his duties on the flight deck.  
Thus, in-service exposure to acoustic trauma is shown. 

Next, the veteran has been diagnosed with tinnitus.  He was 
examined by VA in September 2004.  The RO at this time had 
not been able to locate the veteran's service treatment 
records.  The examiner indicated that the claims file was not 
available for review.  The veteran complained of tinnitus.  
He stated that he was exposed to aircraft noise when he was 
in the Navy and served for four years aboard ship.  He denied 
exposure to occupational and recreational noise.  The veteran 
reported having constant tinnitus in both ears.  The examiner 
stated that in the absence of medical records to the contrary 
it is unlikely that the current tinnitus is due to damage 
from military noise exposure. 

The veteran's service treatment records were associated with 
the claims file in September 2007.  The RO scheduled the 
veteran for an examination conducted by QTC Medical Services 
(QTC) to include an opinion regarding the etiology of any 
diagnosed tinnitus.  In January 2008, the examination was 
performed.  It was noted that the veteran served in the Navy 
and had flight deck-type noise exposure.  The veteran stated 
that he has an intermittent high pitched tinnitus in both 
ears which occurred a couple times per week and that he has 
been having these symptoms since 1987.  It was reported that 
the veteran has worked for the Federal Bureau of Prisons 
since 1990 and was currently a community corrections 
specialist.  It was noted that he had to qualify with a 
pistol, rifle and shotgun.  The veteran's nonoccupational 
noise exposure was reported to be relatively limited.  The 
examiner discussed the veteran's service treatment records, 
including audiograms and treatment for ear complaints.  The 
examiner found that as to tinnitus there was no diagnosis and 
no pathology to render a diagnosis.  It was noted that the 
veteran had symptoms of tinnitus and that to diagnose 
tinnitus would require mere speculation.  

Because the RO determined that additional information was 
necessary, an addendum to the QTC examination was requested.  
In April 2008, the above noted QTC examiner stated that the 
veteran's symptoms supported a diagnosis of tinnitus.  It was 
noted that the veteran had bilateral recurrent tinnitus per 
his statement.  The examiner reported that he could not 
determine the etiology without resorting to mere speculation.  

As noted above, inservice noise exposure is shown, and the 
record also shows that the veteran currently has tinnitus.  
The claim will turn on whether the evidence supports a 
finding that the current tinnitus is related to the veteran's 
service.  

In reviewing the file in the light most favorable to the 
veteran, the Board finds that the positive and negative 
evidence for service connection for tinnitus is at least in 
relative equipoise.  The evidence against the veteran's claim 
consists of the gap in medical evidence between service 
discharge and the evidence of a diagnosis of tinnitus and the 
absence of any complaints or findings tinnitus in the service 
treatment records.  Also against the claim is a finding by a 
VA examiner in September 2004 that the veteran's tinnitus was 
not related to his military service noise exposure.  The 
evidence in favor of the veteran's claim consists of a 
history of extensive acoustic trauma aboard ship as a flight 
deck attendant in service and the veteran's competent and 
credible report of first experiencing tinnitus during service 
and that it has continued since that time.  

The Board finds the veteran's documented flight deck service 
and his statements regarding tinnitus problems in service and 
consistently thereafter are persuasive in establishing an 
inservice injury (acoustic trauma exposure to aircraft noise 
on the flight deck) and continuity of symptomatology since 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, the VA QTC examiner did not discount a 
relationship between tinnitus and service but merely 
indicated an inability to address the matter.  As to the 
finding by the September 2004 VA examiner of no relationship, 
it was noted that the claims file was not available, and he 
clearly qualified his determination because he had no 
records, including service treatment records for the veteran.  
As such, his opinion offers little probative value as to 
etiology.  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where there is of record lay evidence 
of in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with . 
. . active service."  Charles v. Principi, 16 Vet. App 370, 
374 (2002).  VA regulations provide that, with chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).   The Board finds 
that the positive and negative evidence in this case is 
reasonably balanced.  Thus, having found that the veteran has 
current diagnoses of tinnitus, that there is competent and 
credible lay evidence establishing continuity of 
symptomatology, and that there is no probative evidence 
indicating that the current tinnitus is not related to 
service, but rather that, in essence, it could not be said 
one way or the other, the Board concludes that service 
connection for tinnitus is warranted.  In granting the 
veteran's claim for service connection, the Board has 
considered and applied the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for bilateral defective 
hearing and for headaches.  As to the claim for service 
connection for bilateral defective hearing, the record shows 
that he was exposed to acoustic trauma during service as a 
flight deck attendant.  His service treatment records also 
show that the veteran was treated during service for otitis 
externa on several occasions, otitis media, and for cerumen 
impaction removal.  When the veteran was examined by VA in 
September 2004, he underwent audiometric testing which showed 
defective hearing in both ears by VA standards, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
35
LEFT
35
35
35
35
30







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
See, 38 C.F.R. § 3.385 (2008).  The examiner diagnosed mild 
combined sensory/neural hearing loss, right and left.  As 
this examination was performed without the benefit of the 
veteran's claims file to include his service treatment 
records, when the service treatment records were obtained, 
another examination was requested to determine if the current 
hearing loss is the result of noise exposure or episodes of 
otitis in service.  On VA QTC in January 2008, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
15
LEFT
30
15
15
25
15







Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  
The examiner found that the veteran's hearing is essentially 
normal in both ears.  It was stated that the 92 percent word 
discrimination score of the left ear is not clinically 
significant.  The examiner stated that there is no evidence 
of hearing loss in those frequencies affected by noise.  No 
nexus opinion was given. 

The RO noted that the finding of 92 percent speech 
discrimination in the left ear was defective hearing by VA 
standards, and requested an addendum from the examiner to 
determine the etiology of the left ear hearing impairment 
(92% discrimination).  In April 2008, the VA QTC examiner 
stated that the veteran did not have hearing loss of the left 
ear.  

The veteran's representative has argued that the QTC examiner 
failed to diagnose defective hearing and failed to address 
the previous VA audiometric findings which show bilateral 
defective hearing.  It is further argued that 38 C.F.R. § 4.2 
requires VA to consider medical reports in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture and that this was not addressed.  It was 
requested that the veteran be re-examined to determine if the 
veteran does have bilateral hearing loss.  

Here, the Board is of the opinion that further audiometric 
examination is warranted to clarify the veteran's hearing 
loss and reconcile the divergent audiometric scores assigned 
to him.  Thus, a remand for a clarifying diagnosis and 
opinion is required in order to attempt to reconcile the 
medical evidence of record, as well as to attempt to clarify 
the exact nature of the veteran's bilateral hearing loss and 
whether such disability was caused by service, to include 
exposure to acoustic trauma or treatment for otitis.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also seeks service connection for headaches.  His 
service treatment records show that at service entrance in 
February 1985, the veteran denied having frequent or severe 
headaches.  Thereafter, in November 1985 he underwent 
overseas screening and he reported having severe or frequent 
headaches.  There was a notation by the examiner of sinus 
headaches, not incapacitating, not considered disabling.  
Additionally, during service he was treated for complaints of 
headaches in October 1985, November 1986, and in April 1987.  
The veteran claims that he has headaches related to his 
military service and/or his tinnitus.  

While a current medical diagnosis of headaches is not of 
record, the veteran is competent to report having headaches.  
Recent Federal Circuit Court decisions have found that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v.  Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v.  Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The veteran has not been examined by VA for disability 
evaluation.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:




1.  Schedule the veteran for VA ear and 
audiometric examination by a clinician 
who has not previously examined him.  

The claims folder must be made available 
to and reviewed by the examiner, and the 
examination report should indicate 
whether such review was performed.  The 
examiner should specifically review the 
September 2004 VA examination report and 
the January 2008 QTC examination report, 
including the April 2008 addendum.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss had its onset in service or is 
causally related to noise exposure and/or 
ear infections in service.    

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Schedule the veteran for a VA 
neurological examination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  

After examining the veteran and reviewing 
the claims file, the examiner should 
clearly delineate all current headache 
disabilities.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache 
disability had its onset during active 
service or is related to any in-service 
event, disease, or injury.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache 
disability was either (a) caused by or 
(b) aggravated by the veteran's service-
connected tinnitus.   

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


